UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2011 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2011 Semiannual Report to Shareholders DWS Blue Chip Fund Contents 4 Performance Summary 8 Information About Your Fund's Expenses 10 Portfolio Summary 12 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 29 Notes to Financial Statements 39 Summary of Management Fee Evaluation by Independent Fee Consultant 43 Account Management Resources 44 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary April 30, 2011 Average Annual Total Returns as of 4/30/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 18.37% 17.22% 3.25% 2.63% 2.83% Class B 17.81% 16.32% 2.37% 1.75% 1.96% Class C 17.83% 16.36% 2.47% 1.85% 2.03% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 11.56% 10.48% 1.24% 1.42% 2.22% Class B (max 4.00% CDSC) 13.81% 13.32% 1.73% 1.60% 1.96% Class C (max 1.00% CDSC) 16.83% 16.36% 2.47% 1.85% 2.03% No Sales Charges Life of Class S* Class S 18.54% 17.54% 3.51% 2.88% N/A 4.63% Institutional Class 18.38% 17.28% 3.38% 2.89% 3.18% N/A Russell 1000® Index+ 17.12% 18.02% 2.30% 3.30% 3.34% 4.99% S&P 500® Index++ 16.36% 17.22% 1.73% 2.95% 2.82% 4.46% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. *Class S shares commenced operations on February 1, 2005. Index returns began on January 31, 2005. Average Annual Total Returns as of 3/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 16.02% 3.75% 2.27% 3.27% Class B 15.04% 2.88% 1.39% 2.40% Class C 15.12% 2.95% 1.49% 2.46% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 9.35% 1.73% 1.06% 2.66% Class B (max 4.00% CDSC) 12.04% 2.24% 1.23% 2.40% Class C (max 1.00% CDSC) 15.12% 2.95% 1.49% 2.46% No Sales Charges Life of Class S* Class S 16.27% 4.00% 2.50% N/A 4.18% Institutional Class 15.99% 3.88% 2.53% 3.62% N/A Russell 1000® Index+ 16.69% 2.98% 2.93% 3.83% 4.55% S&P 500® Index++ 15.65% 2.35% 2.62% 3.29% 4.03% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *Class S shares commenced operations on February 1, 2005. Index returns began on January 31, 2005. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2011 are 1.19%, 2.11%,1.95%, 0.94% and 1.56% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Blue Chip Fund — Class A [] Russell 1000 Index+ [] S&P 500 Index++ Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ++The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 4/30/11 $ 10/31/10 $ Distribution Information: Six Months as of 4/30/11: Income Dividends $ $
